Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response 22 Feb 2022 provides claims 21-40 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner (US 2017/0148168).
	For claim 21, Lindner discloses a method comprising: 
	identifying a first motion ([0041] The motion sensor(s) 110 may detect motion to determine motion information) of a head mounted display (HMD) ([0030] virtual reality devices (e.g., headsets), augmented reality devices (e.g., headsets)); 
	adjusting a first raw image received from a depth camera of the HMD ([0039] image sensor(s) 104 and/or optical system(s) 106 (e.g., cameras) may be the depth sensor(s) 108 in some configurations.) based on the first motion to generate a first adjusted image ([0088] generate 208 a corrected depth map by correcting erroneous depth information based on the first depth information (from a first sampling), the second depth information (from a second sampling) and the displacement information.); 
	generating a first ray ([0119] the electronic device 102 may project one or more sensor plane points (x,y) to one or more world coordinate points P=(X,Y,Z).) based on a center of projection (Fig. 8, Z projection axis) and a focal length ([0118] e.g. f is the focal length of the optical system, i.e. depth sensor plane) of the depth camera ([0118] Z may be the depth of a point 886 in a world coordinate system and x, y may be the location of the sensed data (e.g., image, depth, etc.) of the point on the sensor plane 888 (at the first sampling, for instance). For example, each of the depths (e.g., Z) of the first depth map may be located at different points (e.g., x, y) on the depth sensor plane.); 
	transforming the first ray based on the first motion ([0120] e.g. according to the rotation and translation of the sensor) to generate a second ray ([0120] The rotated and/or translated point(s) P'=(X', Y', Z') may then be projected back on the sensor plane of the new viewpoint, yielding x' and y'. For example, the electronic device 102 may compute x'=f*Z'/X' and y'=f*Z'/Y'. The set of depths Z' at the sensor plane of the new viewpoint (e.g., the viewpoint at the second sampling, (x', y')) may be the transformed depth map.); 
	generating adjusted depth data based on a plurality of images including the first adjusted image ([0115] The electronic device 102 may aggregate depth information from multiple depth maps (e.g., views, transformed depth maps, etc.) according to sensor movement.), 
	wherein the adjusted depth data is generated using a point-to-pixel representation of the second ray ([0120] Upon obtaining the point 886 P=(X,Y,Z) in the world coordinate system, the electronic device 102 may rotate (e.g., R) and/or translate (e.g., T) the world coordinate point 886 (e.g., one or more of the world coordinate points 886 corresponding to the first depth map) according to the rotation and translation of the sensor.), 
	the point-to-pixel representation being based on a first index representation of the second ray, a second index representation of the second ray, and a third index representation of the second ray ([0120] e.g. X, Y, Z indices for ray describing point 886 P); and 
	providing content at the HMD based on the adjusted depth data ([0134] e.g. via augmented reality devices (e.g., headsets) display). 
	For claim 22, Lindner discloses the method of claim 21, wherein identifying the first motion comprises: identifying the first motion based on non-visual sensor data received from sensors of the HMD ([0041] The motion sensor(s) 110 may detect motion to determine motion information. The motion information may indicate the motion of the motion sensor(s) 110 and/or the depth sensor(s) 108. For instance, the motion sensor(s) 110 may detect the motion of the depth sensor(s) 108. Some examples of motion sensor(s) 110 include accelerometers, gyros, inertial motion sensors, visual odometry sensors, etc.). 
	For claim 23. The method of claim 22, wherein the sensors of the HMD comprise an inertial measurement unit (IMU) of the HMD ([0041] [0041] The motion sensor(s) 110 may detect motion to determine motion information. The motion information may indicate the motion of the motion sensor(s) 110 and/or the depth sensor(s) 108. For instance, the motion sensor(s) 110 may detect the motion of the depth sensor(s) 108. Some examples of motion sensor(s) 110 include accelerometers, gyros, inertial motion sensors, visual odometry sensors, etc.). 
	For claim 24. The method of claim 21, wherein adjusting the first raw image comprises: adjusting the first raw image based on the center of projection ([0059] the electronic device 102 may map the depth information to be relative to an arbitrary point (e.g., the center of a vehicle, the center of a device, etc.).) and the focal length ([0120]  For example, the electronic device 102 may compute x'=f*Z'/X' and y'=f*Z'/Y'. The set of depths Z' at the sensor plane of the new viewpoint (e.g., the viewpoint at the second sampling, (x', y')) may be the transformed depth map.). 
	For claim 25. The method of claim 24, wherein adjusting the first image further comprises: adjusting the first raw image based on the second ray ([0122] In some configurations, the depth d.sub.n,x,y may be evaluated based on one or more depths (e.g., neighboring depths) in the same frame (e.g., d.sub.n,x-1,y-1, d.sub.n,x,y-1, d.sub.n,x+1,y-1, d.sub.n,x-1,y, d.sub.n,x+1,y, d.sub.n,x-1,y+1, d.sub.n,x,y+1, and/or d.sub.n,x+1,y+1).). 
	For claim 26. The method of claim 25, wherein adjusting the first raw image further comprises: generating a set of adjusted pixel values based on the second ray ([0126] In some configurations, the depth d.sub.n,x,y may be evaluated based on a combination of one or more depths in the same frame and one or more transformed (e.g., re-projected) depths from one or more previous frames and/or from one or more subsequent frames.); and 
	storing the set of adjusted pixel values as a frame of the first adjusted image ([0132] In some configurations, the erroneous depth d.sub.n,x,y may be corrected based on a combination of one or more depths in the same frame and one or more transformed (e.g., re-projected) depths from one or more previous frames and/or from one or more subsequent frames.). 
	For claim 27. The method of claim 21, wherein adjusting the first raw image comprises: adjusting a first pixel of a frame of the first raw image by a first amount; and adjusting a second pixel of the frame of the first raw image by a second amount different from the first amount ([0129] corrected by averaging the erroneous depth d.sub.n,x,y with one or more neighboring depths and/or with one or more depth values from one or more transformed depth maps.). 
	For claim 28. The method of claim 21, wherein the content comprises augmented reality (AR) content ([0134] electronic device 1002 may include augmented reality devices (e.g., headsets)). 
	For claims 29-40, Lindner discloses the claimed limitations as discussed for corresponding limitations in claims 21-28. 

Response to Arguments
Applicant's arguments filed 23 Feb 2022 have been fully considered but they are not persuasive.
	Applicant argues Lindner fails to teach or suggest at least "generating a first ray based on a center of projection and a focal length of the depth camera; transforming the first ray based on the first motion to generate a second ray; [and] generating adjusted depth data ... using a point- to-pixel representation of the second ray," because "Lindner is silent regarding the generation of any ray in any manner, let alone "based on a center of projection and a focal length of the depth camera" (Remarks, 7).
	However, Applicant's specification in paragraph [0022] explains that a ray describes a projection to a point in (x,y,z) coordinates from a center point.
[0022] The depth adjustment module 205 transforms a given raw image f.sub.i generated by the depth camera into the corrected raw image f′.sub.i, where f′.sub.i uses the same camera as f.sub.n. For each pixel p.sub.i(u,v) of frame f.sub.i with coordinates (u,v), the depth adjustment module 205 computes a ray r.sub.i,(u,v) according to the following formulae:

x=(u−C.sub.x)/f.sub.x
y=(v−C.sub.y)/f.sub.y
r.sub.i,(u,v)=[x, y, 1.0].sup.T

Where (u, v) are the pixel coordinates of p.sub.i(u,v), x, y are normalized image coordinates, C.sub.x, C.sub.y is the center of projection, and f.sub.x, f.sub.y is the horizontal/vertical focal length.

Accordingly, when Linder states "[0009] The processor may be configured to project one or more points on a depth sensor plane to world coordinates to produce one or more world coordinate points." Linder discloses creating and manipulating rays via projecting points while relying on focal length as discussed in [0118-20].
	Applicant argues Linder does not disclose "transforming the first ray based on the first motion to generate a second ray” because Linder "fails to describe any ray transformation in any manner, let alone transformation of a ray generated "based on a center of projection and a focal length of the depth camera." (Remarks, 7). 
	However, it is well-known in the art that “vector” is an equivalent term to “ray”. Linder [0120] describes using a translation vector, i.e. ray transformation, along with “projecting back,” i.e. creating a new ray, based on f, the focal length. (Linder [0120] “The rotated and/or translated point(s) P′=(X′, Y′, Z′) may then be projected back on the sensor plane of the new viewpoint, yielding x′ and y′. For example, the electronic device 102 may compute x′=f*Z′/X′ and y′=f*Z′/Y′.”).
	Applicant argues Lindner fails to expressly or inherently disclose generating adjusted depth data ... using a point-to-pixel representation of the second [transformed] ray. However, Linder [0120] discloses generating adjusted depth data ([0120] The set of depths Z′ at the sensor plane of the new viewpoint (e.g., the viewpoint at the second sampling, (x′, y′)) may be the transformed depth map) . . . using a point-to-pixel representation of the second [transformed] ray ([0120] The rotated and/or translated point(s) P′=(X′, Y′, Z′) may then be projected back on the sensor plane of the new viewpoint, yielding x′ and y′. For example, the electronic device 102 may compute x′=f*Z′/X′ and y′=f*Z′/Y′.). Accordingly, Linder discloses the claimed invention.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485